—Order, Supreme Court, New York County (Joan Lobis, J.), entered May 22, 2000, which denied plaintiffs motion for clarification of a Qualified Domestic Relations Order (QDRO) entered May 6, 1999, unanimously affirmed, without costs.
Plaintiffs motion for clarification was properly denied on the ground that it inappropriately sought to make substantive changes to an order that was no longer subject to challenge (see, Lewis v Lewis, 269 AD2d 429, 430). A reading of the QDRO in the context of its underlying stipulation and judgment of divorce makes it abundantly clear, as the motion court held, that plaintiffs share of defendant’s pension plan is subject to earnings and losses in the plan commencing with the QDRO’s date of entry and continuing until the date of distribution, and not, as plaintiff urged in her motion for “clarification,” as of the 1991 commencement of the divorce action. Concur — Rosenberger, J. P., Williams, Tom, Wallach and Friedman, JJ.